Fourth Court of Appeals
                                    San Antonio, Texas

                                         August 30, 2022

                                       No. 04-22-00272-CV

                               Rebecca FLORES and Juan Flores,
                                         Appellants

                                                 v.

                         SAN ANTONIO KITCHEN & BATH, LLC,
                                      Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV03517
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER

        The court reporter’s record was due on July 5, 2022. On July 5, 2022, Ms. Kay
Counseller, the court reporter responsible for preparing, certifying, and filing the reporter’s
record in this appeal, filed a notification of late record, stating appellant had failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and appellant was not
entitled to appeal without paying the fee.

        On July 8, 2022, this court ordered appellant to provide written proof to this court no later
than July 18, 2022, that either (1) the reporter’s fee had been paid or arrangements had been
made to pay the reporter’s fee; or (2) appellant was entitled to appeal without paying the
reporter’s fee. Our order cautioned appellant that if he failed to respond within the time
provided, appellant’s brief would be due within thirty days from the date of our July 8th order,
and the court would consider only those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        On July 18, 2022, appellant filed a letter with this court stating Ms. Counseller told him
the cost of the record; however, he needs additional time to comply with our July 8th order. On
July 20, 2022, this court granted appellant’s request and ordered him to provide written proof to
this court no later than August 17, 2022 that either (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee. Our order cautioned appellant that no further extensions of
time would be granted and, if he failed to comply with this order on or before August 17th, his
brief would be due within thirty days from the date of this date order, and the court would
consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).

        On August 23, 2022, appellant filed a letter stating the court reporter would not “take
payments for the paperwork. So what can I do?” Although we are sympathetic to appellant’s
apparent financial constraints, in the absence of (1) a “Statement of Inability to Afford Payment
of Court Costs” filed in the trial court pursuant to Texas Rule of Civil Procedure 145(b) and (2)
any available evidence of inability to afford payment of costs filed with the Statement pursuant
to Texas Rule of Civil Procedure 145(d), appellant is not entitled to appeal without paying the
reporter’s fee. Because appellant has not complied with this court’s orders regarding paying for
the reporter’s record his brief is now due.

        Appellant is ORDERED to file his brief no later than September 29, 2022. This court
will consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court